Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	Claims 1, 16 and 18 are allowed.
	Claims 2 – 15, 17 and 19 are allowed by virtue of dependency on claims 1, 16 and 18.
	Claim 1 as amended, prior art of record does not disclose or render obvious the claim 1, specifically, “…forming a sacrificial pattern having a height greater than a horizontal width on the pad isolation layer, the sacrificial pattern including at least one of a monocrystalline Ge layer, a monocrystalline Si layer, a monocrystalline SiC layer, a monocrystalline SiGe layer, or a combination thereof; forming a lower electrode to contact the conductive pad and to be on a side surface of the sacrificial pattern, the lower electrode including a monocrystalline lower conductive layer; forming a trench by removing the sacrificial pattern; forming an insulating pattern directly on the pad isolation layer in the trench to have a height greater than a horizontal width”, in combination of all other limitations of claim 1.
	Regarding claim 16, prior art of record does not disclose or render obvious the claim 16, specifically, “…forming a lower electrode to contact the conductive pad and to be on a side surface of the sacrificial pattern, the lower electrode including a monocrystalline perovskite lower conductive layer and a polycrystalline perovskite lower conductive layer; forming a trench by removing the sacrificial pattern; forming an 
Regarding claim 18, prior art of record does not disclose or render obvious the claim 18, specifically, “…forming a lower electrode to contact the conductive pad and to be on a side surface of the sacrificial pattern, the lower electrode including a monocrystalline lower conductive layer; forming a trench by removing the sacrificial pattern; forming an insulating pattern in the trench to have a height greater than a horizontal width; forming a capacitor dielectric layer to cover a side surface and an upper surface of the insulating pattern and to be on the lower electrode; and forming an upper electrode on the capacitor dielectric layer, wherein the capacitor dielectric layer includes a monocrystalline dielectric layer and a polycrystalline dielectric layer extending from the monocrystalline dielectric layer in a direction of elongation of the monocrystalline dielectric layer, and the monocrystalline dielectric layer is relatively close to side surfaces of the insulating pattern compared to the polycrystalline dielectric laye”, in combination of all other limitations of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816